DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2,4-6 and 8-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A metered dose delivery system adapted to dispense a metered dose of a medicament, the system comprising a processing unit and a metered dose delivery device, the metered dose delivery device comprising: 
a user interface, wherein the user interface is adapted to receive a user input comprising user feedback; 
a communication interface adapted to communicate with a processing unit, wherein the communication interface is adapted to: 
transmit user specific data to the processing unit, wherein the user specific data comprises the user input; and 
receive user specific data from the processing unit;
a control unit, wherein the control unit is adapted to control the metering of the dose of the medicament via the metered dose delivery device based on the user input and the received user specific data, 
wherein the processing unit is adapted to analyze the transmitted user specific data comprising user feedback over time for a particular medicament, thereby generating analysis data and wherein the received user specific data comprises the analysis data based on the user feedback over time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of analyzing patient data to generate a dose is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because it is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(subsection III)
That is, other than reciting a control unit (which is a generic computer invoked with a high level of generality to implement the abstract concept), nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the generic control unit and processing unit, metering a medication may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2, 4-6, 8-10, 12, 14 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
the system comprising a processing unit and a metered dose delivery device, the metered dose delivery device comprising: 
a user interface, wherein the user interface is adapted to receive a user input comprising user feedback; 
a communication interface adapted to communicate with a processing unit, wherein the communication interface is adapted to: 
transmit user specific data to the processing unit, wherein the user specific data comprises the user input; and 
receive user specific data from the processing unit;
a control unit, wherein the control unit is adapted to control the metering of the dose of the medicament via the metered dose delivery device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processing unit, the Specification as originally filed in parent application 1818472.1 discloses on page 9 line 4 discloses that the processing unit may be any processor, i.e. a generic computer.
Regarding the user interface being used to enter data, the Specification as originally filed in parent application 1818472.1 discloses on page 2 line 10-11 that the user interface may be any suitable user interface. Accordingly, this limitation merely invokes a generic computer in its known and generic capacity to enter data.
Similarly, this Specification appears to disclose exemplary embodiments of the communication interface being used to send and receive data, and the control unit being used to calculate the dose, which amount to generic computer performing generic computer functions at best. MPEP 2106.05(f)
Regarding the delivery of the medicament, this function amounts to mere addition of insignificant extra-solution activity to the abstract idea (such recitation amounts to insignificant application. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 4 reciting a machine learning algorithm, additional limitations which generally link the abstract concept to a particular technological environment, claim(s) 11 reciting an alert, claims 13-14 reciting a medication mixture, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: the system comprising a processing unit and a metered dose delivery device, the metered dose delivery device comprising: a user interface, wherein the user interface is adapted to receive a user input comprising user feedback; a communication interface adapted to communicate with a processing unit, wherein the communication interface is adapted to: transmit user specific data to the processing unit, wherein the user specific data comprises the user input; and receive user specific data from the processing unit; a control unit, wherein the control unit is adapted to control the metering of the dose of the medicament via the metered dose delivery device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the delivery of the medicament, Cameron (20160325055) discloses that electronic vapor devices are well-understood, routine, and conventional in the art (page 3 paragraph 0043).
Regarding the processing of patient data and sending/receiving data, these limitation amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 11; Kerwin (20170007885) discloses that a smartphone or smartwatch providing visual, auditory, and tactile feedback is well-understood, routine, and conventional in the art (page 2 paragraph 0011), claims 13-14, Cameron further discloses that mixing vaporizable material is available online, and is well-understood, routine, and conventional in the art, as discussed above and incorporated herein).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A method for dispensing a metered dose of a medicament, the method comprising: 
receiving a user input comprising user feedback; 
transmitting user specific data to a processing unit; 
receiving user specific data from the processing unit; 
analyzing the transmitted user specific data comprising user feedback over time for a particular medicament, thereby generating analysis data and wherein the received user specific data comprises the analysis data based on the user feedback over time;
controlling the metering of the metered dose of medicament based on the user input and the received user specific data; and
	dispensing the metered dose of medicament.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of analyzing patient data to generate a dose is directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because it is directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(subsection III)
That is, nothing in the claim elements precludes the step(s) of analyzing data and determining a dose from practically being performed in the human mind either mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-20 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
receiving a user input comprising user feedback; 
transmitting user specific data to a processing unit; 
receiving user specific data from the processing unit; 
dispensing the metered dose of medicament.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the step of entering user feedback, the Specification as originally filed in parent application 1818472.1 discloses on page 2 line 10-11 that the user interface may be any suitable user interface. Accordingly, this limitation merely invokes a generic computer in its known and generic capacity to enter data.
Similarly, this Specification appears to disclose exemplary embodiments of the communication interface being used to send and receive data, and the control unit being used to calculate the dose, which amount to generic computer performing generic computer functions at best. MPEP 2106.05(f)
Regarding the processing unit, the Specification as originally filed in parent application 1818472.1 discloses on page 9 line 4 discloses that the processing unit may be any processor, i.e. a generic computer.
Regarding the delivery of the medicament, this function amounts to mere addition of insignificant extra-solution activity to the abstract idea (such recitation amounts to insignificant application. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 16 reciting a machine learning algorithm, additional limitations which generally link the abstract concept to a particular technological environment).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving a user input comprising user feedback; transmitting user specific data to a processing unit; receiving user specific data from the processing unit; dispensing the metered dose of medicament; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the delivery of the medicament, Cameron discloses that electronic vapor devices are well-understood, routine, and conventional in the art (page 3 paragraph 0043).
Regarding the processing of patient data and sending/receiving data, these limitation amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 8-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Almog (WO2017118980).

Claim 1: Cameron teaches:
A metered dose delivery system (page 8 paragraph 0076 illustrating a device capable of delivering a dose of vaping compound) adapted to dispense a metered dose of a medicament (Abstract illustrating cannabis being used to promote health [considered to be a form of medicament”]), the system comprising a processing unit (page 2 paragraph 0037 illustrating a processing apparatus) and a metered dose delivery device (Figure 2 illustrating a vaporizer), the metered dose delivery device comprising: 
a user interface, wherein the user interface is adapted to receive a user input comprising user feedback (page 12 paragraph 0102 illustrating receiving user feedback); 
a communication interface adapted to communicate with a processing unit (Figure 1 illustrating a data connection between the network access device 106 and the processor 102), wherein the communication interface is adapted to: 
transmit user specific data to the processing unit, wherein the user specific data comprises the user input (page 4 paragraph 0050 illustrating a Web interface used to receive data regarding historical and user preferences based on current and archival data); and 
receive user specific data from the processing unit (page 4 paragraph 0050 illustrating receiving data regarding user preferences);
a control unit, wherein the control unit is adapted to control the metering of the dose of the medicament via the metered dose delivery device based on the user input and the received user specific data (page 4 paragraph 0050 illustrating adjusting the vaporizer settings based on user history and preferences).
Cameron does not teach: 
wherein the processing unit is adapted to analyze the transmitted user specific data comprising user feedback over time for a particular medicament, thereby generating analysis data and wherein the received user specific data comprises the analysis data based on the user feedback over time.
	Almog teaches:
wherein the processing unit is adapted to analyze the transmitted user specific data comprising user feedback over time for a particular medicament, thereby generating analysis data and wherein the received user specific data comprises the analysis data based on the user feedback over time (page 73 line 2-15 illustrating obtaining feedback from the patient regarding the effectiveness of a particular treatment over a time period, page 73 line 25-31 illustrating using the patient feedback to modify the treatment dose).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the diagnostic monitoring of Almog within the vaporizer treatment system of Cameron with the motivation of providing improved patient outcome by customizing treatment to the patient’s subject assessment (Almog; page 27 line 11-28).

Claim 2: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the processing unit is a remote processing unit (Figure 12 label 1204 illustrating the computing device being remote over network).

Claim 5: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user specific data comprises a user profile (page 4 paragraph 0050 illustrating adjusting the dose based on user data, e.g. the user’s workout routine data, page 20 paragraph 0170-0171 illustrating creating a metabolic decay data for the user [considered to be forms of “profile” for the user]).

Claim 6: Cameron in view of Almog teach:
The system of claim 5, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user profile comprises historic user information (page 20 paragraph 0170 illustrating using the user’s metabolic decay rate [considered to be a form of “historic” user data]).

Claim 8: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user feedback comprises a perceived efficacy (page 5 paragraph 053 illustrating allowing the user to set a preference [considered to be a form of “perceived efficacy” desired by the user]).
Assuming arguendo that Cameron does not teach the claimed perceived efficacy, Almog teaches:
wherein the user feedback comprises a perceived efficacy (page 73 line 7-15 illustrating receiving feedback from the patient regarding the effect of the drug).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the diagnostic monitoring of Almog within the vaporizer treatment system of Cameron in view of Almog with the motivation of providing improved patient outcome by customizing treatment to the patient’s subject assessment (Almog; page 27 line 11-28).

Claim 9: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user interface comprises a user identification unit (Figure 12, page 13 paragraph 0111 illustrating software capable of identifying users and associated device identifiers).

Claim 10: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user interface is further adapted to provide a prompt signal to the user (page 7 paragraph 0071 illustrating tactile sensation feedback alert).

Claim 11: Cameron in view of Almog teach:
The system of claim 10, as discussed above and incorporated herein.
Cameron further teaches:
wherein the prompt signal comprises: 
a visual signal (page 7 paragraph 0071 illustrating visual information); 
an audible signal (page 7 paragraph 0071 illustrating audio information); 
a tactile signal (page 7 paragraph 0071 illustrating tactile sensation); and 
an electronic signal (page 7 paragraph 0071 illustrating LED or voice recording).

Claim 12: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the device comprises a medicament identification unit adapted to identify the medicament and wherein the user specific information comprises the identity of the medicament (page 4 paragraph 0052 illustrating controlling the different types of materials to provide a mixed dose specifically for the user).

Claim 13: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron further teaches:
wherein the medicament comprises a mixture of a plurality of preliminary medicaments (page 4 paragraph 0052 illustrating at least 2 raw materials [considered to be a form of “preliminary medicaments”]).

Claim 14: Cameron in view of Almog teach:
The system of claim 13, as discussed above and incorporated herein.
Cameron further teaches:
wherein a composition of the mixture is based on the received user specific data (page 16 paragraph 0142 illustrating providing a dosing regimen for the user).

Claim 15: Cameron teaches:
A method (Abstract illustrating a method) for dispensing a metered dose of a medicament (Abstract illustrating cannabis being used to promote health [considered to be a form of medicament”]), the method comprising: 
receiving a user input comprising user feedback (page 3 paragraph 0046 illustrating a user interface for the user to enter data); 
transmitting user specific data to a processing unit (page 12 paragraph 0102 illustrating receiving user input); 
receiving user specific data from the processing unit (page 16 paragraph 0142 illustrating sending dosing regimen to the vaper); 
controlling the metering of the metered dose of medicament based on the user input and the received user specific data (page 16 paragraph 0139 illustrating providing the dose to the user); and
	dispensing the metered dose of medicament (page 4 paragraph 0051 illustrating providing the vaped mixture to the user).
Cameron does not teach: 
analyzing the transmitted user specific data comprising user feedback over time for a particular medicament, thereby generating analysis data and wherein the received user specific data comprises the analysis data based on the user feedback over time.
Almog teaches:
analyzing the transmitted user specific data comprising user feedback over time for a particular medicament, thereby generating analysis data and wherein the received user specific data comprises the analysis data based on the user feedback over time (page 73 line 2-15 illustrating obtaining feedback from the patient regarding the effectiveness of a particular treatment over a time period, page 73 line 25-31 illustrating using the patient feedback to modify the treatment dose).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the diagnostic monitoring of Almog within the vaporizer treatment system of Cameron with the motivation of providing improved patient outcome by customizing treatment to the patient’s subject assessment (Almog; page 27 line 11-28).

Claim 17: Cameron in view of Almog teach:
The method of claim 15, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user specific data comprises a user profile (page 4 paragraph 0050 illustrating adjusting the dose based on user data, e.g. the user’s workout routine data, page 20 paragraph 0170-0171 illustrating creating a metabolic decay data for the user [considered to be forms of “profile” for the user]).

Claim 18: Cameron in view of Almog teach:
The method of claim 17, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user profile comprises historic user information (page 20 paragraph 0170 illustrating using the user’s metabolic decay rate [considered to be a form of “historic” user data]).

Claim 19: Cameron in view of Almog teach:
The method of claim 15, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user feedback comprises a perceived efficacy of the dispensed metered dose of the medicament (page 5 paragraph 053 illustrating allowing the user to set a preference [considered to be a form of “perceived efficacy” desired by the user]).
Assuming arguendo that Cameron does not teach the claimed perceived efficacy, Almog teaches:
wherein the user feedback comprises a perceived efficacy (page 73 line 7-15 illustrating receiving feedback from the patient regarding the effect of the drug).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the diagnostic monitoring of Almog within the vaporizer treatment system of Cameron in view of Almog with the motivation of providing improved patient outcome by customizing treatment to the patient’s subject assessment (Almog; page 27 line 11-28).

Claim 20: Cameron in view of Almog teach:
The method of claim 15, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user interface comprises a user identification unit (Figure 12, page 13 paragraph 0111 illustrating software capable of identifying users and associated device identifiers).

Claim 21: Cameron in view of Almog teach:
The method of claim 15, as discussed above and incorporated herein.
Cameron further teaches:
wherein the user interface is further adapted to provide a prompt signal to the user (page 7 paragraph 0071 illustrating tactile sensation feedback alert).

Claim 22: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron does not teach: 
wherein the processing unit forms part of the metered dose delivery device.
Almog teaches:
wherein the processing unit forms part of the metered dose delivery device (page 4 line 23-24 illustrating the memory and decision module being included within the inhaler device).
Almog teaches the need to place the memory and decision module and mentions different types of placement for the memory and decision module (page 4 line 13-27).
Since the memory and decision module are key factors in the operation of any vaper, there are various placement of these components that could be implemented. As discussed by Almog, vapers have resorted to many different placement locations, including a remote server, a smartphone paired to the vaper, and included within the inhaler device itself. This practice is well known in the vaper art, as well as the medical device art.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to pick placement in the inhaler device itself and incorporate the memory and decision modules into the vaper of Cameron in view of Almog since there are a finite number of identified, predictable potential solutions (i.e. possible placement for the memory and decision module) to the recognized need (controlling the vaper device) and one of ordinary skill in the art would have pursued the known potential solution with a reasonable expectation of success (the cost and benefits are known).

Claim(s) 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Almog as applied to parent claims 1, 15 above, as applicable, and further in view of Cameron (20170091853, hereafter “Cameron ‘853).

Claim 4: Cameron in view of Almog teach:
The system of claim 1, as discussed above and incorporated herein.
Cameron in view of Almog do not teach:
wherein the processing unit is adapted to perform the analysis by way of a machine learning algorithm.
Cameron ‘853 teaches:
wherein the processing unit is adapted to perform the analysis by way of a machine learning algorithm (page 26 paragraph 0207).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning of Cameron ‘853 within the vaporizer of Cameron in view of Almog with the motivation of more accurately calculating medication dose for the user (Cameron ‘853 page 26 paragraph 0207).

Claim 16: Cameron in view of Almog teach:
The method of claim 15, as discussed above and incorporated herein.
Cameron in view of Almog do not teach:
wherein the processing unit is adapted to perform the analysis by way of a machine learning algorithm.
Cameron ‘853 teaches:
wherein the processing unit is adapted to perform the analysis by way of a machine learning algorithm (page 26 paragraph 0207).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the machine learning of Cameron ‘853 within the vaporizer of Cameron in view of Almog with the motivation of more accurately calculating medication dose for the user (Cameron ‘853 page 26 paragraph 0207).

Response to Arguments
In the Remarks filed on 05 August 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 5 Applicant states: “claims 1-2, 4-6, and 7-22 will be pending”.
Claim 7 has been cancelled. Additional clarification is requested.

On page 6 Applicant argues that the enumerated sub-grouping of methods of human activity has not been identified.
The previous Office Action has identified certain steps as being directed towards steps that a user would perform when treating a patient. To clarify, the section above also identified these steps as being directed to at least managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

On page 7 Applicant argues that the human mind cannot control metering by a delivery device.
While the physical interaction of a delivery device may not be controlled by the human mind, the steps of processing patient data and determining a dose is directed towards steps that may be performed in the human mind either mentally or with pen and paper.
The delivery device has been identified as the additional element, and accordingly the step(s) of processing data to determine a dose is/are directed towards Mental Process(es).

On page 7 Applicant argues that the claims are not directed towards an abstract concept because of the argued limitations.
The argued limitations are the additional elements in the claims. The identified portions from the section above have been found to be recite an abstract concept.
As the additional elements have not been found to provide an inventive step, the claims are directed towards an abstract concept.

Applicant’s arguments with respect to claim(s) 1, 15 on page 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of compact prosecution, Examiner submits the following.
Regarding the limitation “user feedback over time”, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the time period) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, one feedback at one point in time would properly be considered to meet the claimed limitation of “over time”, specifically because a specific time period has not been recited, and because any user feedback necessarily has a time associated therewith. Additionally, multiple feedback data points also have not been recited within the scope of the claim.
Similarly, Applicant has not provided any controlling definition for, or  have otherwise come forward with any evidence supporting any interpretation of, “analysis data”. The broadest reasonable interpretation of this “analysis data” would properly include any data that is generated from the processing of the inputted patient data.
To this end, Cameron’s teaching of receiving user input to adjust (e.g. increase) a dose (as acknowledged by Applicant on page 9) would fully meet the argued limitations because the user input is data from at least one point in a time (i.e. “over time”) and the dose adjustment is a form of data derived from analyzing the user input.
Nevertheless, these teachings are found explicitly in Almog (see at least page 73 line 7-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cameron (20170135411) teaches an eVapor device capable of altering operation based on received information (Abstract).
Cameron (20160331035) teaches providing historical patient usage data surrounding the vaping event (page 16-17 paragraph 0142).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626